TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00224-CR


                                  Terrence Roberts, Appellant

                                                 v.

                                  The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
    NO. 2014CR1155, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on July 23, 2018. After this Court

granted multiple motions for extensions of time, the Court abated and remanded the case for a

hearing to determine whether appellant desires to prosecute this appeal, and if so, whether

counsel had abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). After a hearing, the trial

court appointed substitute counsel to represent appellant in this appeal.

               After reinstatement of the case, appellant’s brief was due on April 8, 2019.

Appellant’s counsel has filed a motion requesting that the Court extend the time for filing

appellant’s brief. We grant the motion for extension of time and order appellant to file a brief no

later than May 8, 2019. No further extension of time will be granted and failure to comply with
this order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b)

of the Texas Rules of Appellate Procedure.

               It is ordered on April 24, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish




                                                  2